Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 1 of 10



                           EXHIBIT B

                     Preliminary Interim Order
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 2 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 3 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 4 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 5 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 6 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 7 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 8 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 9 of 10
Case 20-33529 Document 3-2 Filed in TXSB on 07/14/20 Page 10 of 10
